Name: Council Regulation (EEC) No 361/79 of 20 February 1979 amending for the sixth time Regulation (EEC) No 1163/76 on the granting of a conversion premium in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L. 46/2 Official Journal of the European Communities 23 . 2 . 79 COUNCIL REGULATION (EEC) No 361 /79 of 20 February 1979 amending for the sixth time Regulation (EEC) No 1163/76 on the granting of a conversion premium in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1163/76 of 17 May 1976 on the granting of a conver ­ sion premium in the wine sector ( J ), as last amended by Regulation (EEC) No 11 55/78 (2 ), and in particular Article 4 (5) thereof, Having regard to the proposal from the Commission , Whereas, under Article 3 ( 1 ) of Regulation (EEC) No 1163/76, applications for the conversion premium for the 1978/79 wine year must be lodged by 1 January 1979 ; whereas, because producers are still expecting certain structural measures to be implemented in certain regions of the Community, they did not lodge applications in due time ; whereas the date for lodging applications, and consequently the time limit for grub ­ bing-up, should therefore be deferred, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1163/76 is amended as follows : 1 . With effect from 31 December 1978 the date speci ­ fied in the third indent of Article 3 ( 1 ) is replaced by '1 May 1979 '. 2 . Article 3 (2a) is replaced by the following : '2a . For the 1977/78 and 1978 /79 wine years the undertaking referred to in the first indent of para ­ graph 2 (b) shall be deemed to have been discharged by the applicant if the grubbing-up is carried out before 16 June 1978 and 16 June 1979 respectively.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 February 1979 . For the Council The President J. LE THEULE (1) OJ No L 135, 24 . 5 . 1976, p . 34 . ( 2 ) OJ No L 144, 31 . 5 . 1978 , p . 9 .